Name: Commission Implementing Decision (EU) 2019/600 of 11 April 2019 amending Decision 2011/163/EU on the approval of plans submitted by the United Kingdom of Great Britain and Northern Ireland and its Crown Dependencies in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2019) 2831) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: trade;  health;  agricultural activity;  animal product;  agricultural policy;  European construction;  Europe
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/35 COMMISSION IMPLEMENTING DECISION (EU) 2019/600 of 11 April 2019 amending Decision 2011/163/EU on the approval of plans submitted by the United Kingdom of Great Britain and Northern Ireland and its Crown Dependencies in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2019) 2831) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Article 29 of Directive 96/23/EC requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit residue monitoring plans providing required guarantees (the plans). The plans should cover at least the groups of residues and substances listed in Annex I to that Directive. (3) Commission Decision 2011/163/EU (3) approves the plans submitted by certain third countries concerning specified animal and animal products listed in the Annex to that Decision. (4) The United Kingdom of Great Britain and Northern Ireland has submitted the plans for that country and its Crown Dependencies for bovine, ovine/caprine, porcine, equine, poultry, aquaculture, milk, eggs, rabbit, wild game, farmed game and honey to the Commission. Those plans provide sufficient guarantees and should be approved. (5) Therefore, in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and its Crown Dependencies should be included in the list of third countries set out in Decision 2011/163/EU for which the plans are approved. The Annex to Decision 2011/163/EU should therefore be amended accordingly. (6) This Decision should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed. HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 125, 23.5.1996, p. 10. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX The Annex to Decision 2011/163/EU is amended as follows: (1) the following entry is inserted between Faeroe Islands and Georgia: GB United Kingdom of Great Britain and Northern Ireland X X X X X X X X X X X X (2) the following entry is inserted between Georgia and Ghana: GG Guernsey X X X X X X X X X X X X (3) the following entry is inserted between Israel and India: IM Isle of Man X X X X X X X X X X X X (4) the following entry is inserted between Iran and Jamaica: JE Jersey X X X X X X X X X X X X